                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 DONALD E. MUDICA, III,

               Petitioner,

                     v.                          CAUSE NO. 3:19-CV-1056-PPS-MGG

 WARDEN,

               Respondent.

                                 OPINION AND ORDER

       Donald E. Mudica, III, is a prisoner at the Westville Correctional Facility.

Without a lawyer, he filed a habeas corpus petition attempting to challenge a prison

disciplinary hearing held at St. Joseph County Community Corrections where he was

found guilty of Violating a Condition of a Temporary Leave and Possessing or Using an

Unauthorized Substance. A prison disciplinary action can only be challenged in a

habeas corpus proceeding where it results in the lengthening of the duration of

confinement. Hadley v. Holmes, 341 F.3d 661, 664 (7th Cir. 2003). Here, Mudica states he

was punished with termination from his job. However, the loss of a job did not extend

the duration of his confinement. Therefore, he cannot challenge this disciplinary action

in a habeas corpus proceeding.

       Mudica also argues the Prosecuting Attorney filed a petition to revoke his

placement in the county jail in part based on these charges. As a result, the State court

revoked his placement and transferred him to a state prison. It does not appear this

lengthened the duration of his confinement. However, even if it did, that decision was
made by the State court and this habeas corpus petition is not challenging the State

court ruling. This petition is attempting to challenge the disciplinary charge by the jail.

It is unclear whether he was found guilty, but even if he was, “merely because [a]

conviction ha[s] been used to enhance a subsequent sentence” does not permit a habeas

challenge to that conviction. See Lackawanna County Dist. Atty. v. Coss, 532 U.S. 394, 401

(2001) (petitioner must be in custody on the challenged conviction); see also Cochran v.

Buss, 381 F.3d 637, 641 (7th Cir. 2004) (collateral consequences of prison disciplinary

proceeding are not a basis for habeas corpus relief).

       If Mudica wants to appeal this decision, he does not need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma

pauperis on appeal because the court finds pursuant to 28 U.S.C. § 1915(a)(3) that an

appeal in this case could not be taken in good faith. Nevertheless, if Mudica files a

notice of appeal, he may ask the United States Court of Appeals for leave to proceed in

forma pauperis by filing a motion with the Court of Appeals along with a copy of this

order demonstrating that he has already been denied leave to proceed in forma

pauperis by the District Court.

       For these reasons, the court:

       (1) DENIES the habeas corpus petition (ECF 1);

       (2) DIRECTS the clerk to enter judgment;

       and (3) DENIES Donald E. Mudica, III, leave to proceed in forma pauperis on

       appeal.


                                             2
SO ORDERED on November 26, 2019.

                                   /s/ Philip P. Simon
                                   PHILIP P. SIMON, JUDGE
                                   UNITED STATES DISTRICT COURT




                              3
